                                       Case 3:18-cv-07354-WHA Document 292 Filed 10/12/20 Page 1 of 14




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6                                 UNITED STATES DISTRICT COURT

                                   7
                                                                    NORTHERN DISTRICT OF CALIFORNIA
                                   8

                                   9

                                  10   ALICIA HERNANDEZ, EMMA WHITE,
                                       KEITH LINDNER, TROY FRYE,
                                  11                                                        No. C 18-07354 WHA
                                       COSZETTA TEAGUE, IESHA BROWN,
                                  12   JOHN and YVONNE DEMARTINO, ROSE
Northern District of California




                                       WILSON, TIFFANIE HOOD, GEORGE
 United States District Court




                                  13   and CYNDI FLOYD, DEBORA GRANJA,                      ORDER RE MOTION FOR FINAL
                                       and DIANA TREVINO, individually and on               APPROVAL OF CLASS
                                  14   behalf of all others similarly situated,             SETTLEMENT AND MOTION FOR
                                                                                            ATTORNEY’S FEES AND
                                  15                  Plaintiffs,                           EXPENSES
                                  16           v.
                                  17   WELLS FARGO BANK, N.A.,
                                  18                  Defendant.
                                  19
                                  20                                         INTRODUCTION
                                  21        In this class action certified under Rule 23(b)(3), plaintiffs move for final approval of a
                                  22   settlement agreement and for attorney’s fees and costs. Defendant does not oppose. For the
                                  23   following reasons, both motions are GRANTED.
                                  24                                            STATEMENT
                                  25        The background of this action has been set forth in prior orders and need not be discussed
                                  26   in detail herein (see Dkt. Nos. 87, 217). In brief, plaintiffs had their mortgage loans serviced
                                  27   by defendant Wells Fargo Bank, N.A. Although plaintiffs met the Home Affordable
                                  28   Modification Program (HAMP) requirements, the bank failed to offer them loan modification
                                       Case 3:18-cv-07354-WHA Document 292 Filed 10/12/20 Page 2 of 14




                                   1   and/or repayment plans due to an algorithmic error in its system that caused certain fees to be

                                   2   misstated, which then resulted in incorrect mortgage modification denials. As a result,

                                   3   between 2010 and 2018, the bank denied trial loan modifications to approximately 870

                                   4   homeowners who should have qualified but were deemed unqualified as a result of the error in

                                   5   the bank’s system. Over 500 of those homeowners then lost their homes in foreclosures.

                                   6        In 2018, the bank publicly admitted the error. By December 2018, plaintiff Alicia

                                   7   Hernandez had commenced this then-putative class action. The amended complaint then

                                   8   added fourteen other class representatives, asserting claims for breach of contract, negligence,

                                   9   wrongful foreclosure, intentional infliction of emotional distress, violation of California’s

                                  10   Homeowners Bill of Rights, violations of California’s unfair competition law, and violations of

                                  11   state consumer protection laws (Dkt. No. 44). Though a prior order initially dismissed the

                                  12   breach of contract claim, plaintiffs were later allowed to reassert their breach of contract claims
Northern District of California
 United States District Court




                                  13   based on evidence obtained through discovery (see Dkt. Nos. 136, 137).

                                  14        In January 2020, after two rounds of class certification briefings, a prior order appointed

                                  15   Debora Granja and Sandra Campos as class representatives and Gibbs Law Group LLP and

                                  16   Paul LLP as class counsel, certifying the following nationwide class under FRCP 23(b)(3) only

                                  17   as to the breach of contract claim (Dkt. No. 217 at 4):

                                  18                All persons in the United States who between 2010 and 2018 (i)
                                                    qualified for a home loan modification or repayment plan pursuant
                                  19                to the requirements of government-sponsored enterprises (such as
                                                    Fannie Mae and Freddie Mac), the Federal Housing
                                  20                Administration (FHA), the U.S. Department of Treasury’s Home
                                                    Affordable Modification Program (HAMP); (ii) were not offered a
                                  21                home loan modification or repayment plan by Wells Fargo due to
                                                    excessive attorney’s fees being included in the loan modification
                                  22                decisioning process; and (iii) whose home Wells Fargo sold in
                                                    foreclosure.
                                  23
                                            The bank then filed an interlocutory appeal of the class certification order and requested a
                                  24
                                       stay of proceedings pending our court of appeals’ decision to either grant or deny the bank’s
                                  25
                                       petition. The motion to stay was denied (Dkt. No. 259). The bank also filed a partial motion
                                  26
                                       for summary judgment and a motion to sever the individual claims from the class claim (Dkt.
                                  27
                                       Nos. 231, 252). During the same time, in March 2020, the parties reached a proposed
                                  28
                                                                                       2
                                       Case 3:18-cv-07354-WHA Document 292 Filed 10/12/20 Page 3 of 14




                                   1   settlement agreement mediated under the supervision of Magistrate Judge Donna M. Ryu.

                                   2   Accordingly, all other motion hearings were vacated pending preliminary approval of the

                                   3   proposed settlement.

                                   4        The proposed settlement fund establishes a non-revisionary gross settlement fund of

                                   5   $18.5 million. This amount is over and above the fifteen million dollars the bank already paid

                                   6   to the class members as part of its remediation efforts following its public acknowledgment of

                                   7   the error. Plaintiffs estimated their total potential damages to be $65 million. Since the bank

                                   8   had already paid fifteen million dollars, however, their total recoverable damages at trial would

                                   9   have been $50 million. The settlement figure of $18.5 million thus represents approximately

                                  10   37% of plaintiffs’ maximum recoverable damages.

                                  11        After deducting the costs for class notice and settlement administration, attorney’s fees,

                                  12   and expenses, the remaining amount will be allocated between two funds: (1) the “economic
Northern District of California
 United States District Court




                                  13   damages fund” and (2) the “severe emotional distress fund.” The fixed amount of one million

                                  14   dollars will then be placed into the “severe emotional distress fund” for which class members

                                  15   who suffered severe emotional distress are required to submit claim-forms in order to obtain

                                  16   damages from that fund.

                                  17        The remaining and majority balance of the fund will then be allocated to the “economic

                                  18   damages fund” to compensate all class members for the economic harm associated with losing

                                  19   their homes. Class members need not submit any claim-form to receive damages under this

                                  20   fund. Rather, each class member will automatically get checks in the mail in an amount

                                  21   representing their pro rata share of the settlement, taking into account how much the bank

                                  22   already paid each class member in connection with its remediation efforts.

                                  23        A prior order granted plaintiffs’ motion for preliminary approval of the proposed class

                                  24   settlement; approved, as to form and content, a notice concerning the class settlement

                                  25   agreement and the final hearing; approved the claim-form for the “severe emotional distress

                                  26   fund;” and appointed Cathy Yanni as special master for processing class members’ claims for

                                  27   damages under said fund (Dkt. No. 277). That order set July 2, 2020, as the date by which to

                                  28
                                                                                      3
                                       Case 3:18-cv-07354-WHA Document 292 Filed 10/12/20 Page 4 of 14




                                   1   opt-out of the class, object to the settlement, and to submit claims for relief from the “severe

                                   2   emotional distress fund.”

                                   3        The class administrator also mailed notice of the proposed class settlement and fee

                                   4   request to all 510 class members via first-class mail (Keough Decl. ¶ 7, Exh. B). The

                                   5   envelopes containing the notice letters were conspicuously marked to signify importance. For

                                   6   the 57 notices that returned as undeliverable, the administrator conducted advanced searches

                                   7   using multiple databases and re-mailed notices to updated addresses for class members or their

                                   8   next of kin if the class member is now deceased.

                                   9        At the time of the first hearing for final approval on August 20, however, sixteen class

                                  10   members had not yet received notice — either because no updated address for them could be

                                  11   found, or because notices were returned as undeliverable after all attempts (id. ¶ 8).

                                  12        Additionally, at that time, out of the 494 class members whose notices had been
Northern District of California
 United States District Court




                                  13   delivered, only five had opted out of the class and no class member had objected to the

                                  14   settlement (id. ¶ 15, Exh. C; ¶ 17). Moreover, 121 class members had submitted claims for

                                  15   damages under the “severe emotional damanges fund” and Yanni, the special master, had

                                  16   allocated all but $28,500 of the one million dollar fund towards said claims, subject to final

                                  17   approval of the settlement. Furthermore, Yanni had not yet ruled on fifteen appeals filed by

                                  18   class members challenging Yanni’s initial decision.

                                  19        During the August 20 hearing, the undersigned expressed concern that, under the terms

                                  20   of the settlement, the sixteen unfound class members’ emotional distress claims would have

                                  21   been waived without being afforded an opportunity to file a claim for damages under the

                                  22   “severe emotional distress fund.” Moreover, under the terms of the settlement, uncashed

                                  23   checks distributed under the “economic damages fund” would have reverted back to the fund

                                  24   and been redistributed on a pro rata basis to class members who did cash their checks.

                                  25        In response to these issues, the undersigned ordered (1) additional efforts be made to

                                  26   locate the sixteen unfound class members; (2) Yanni’s completion of all claims made under the

                                  27   “severe emotional distress fund” and any appeals thereto; and (3) the preservation of settlement

                                  28   amounts owed to unfound class members in an appropriate state’s unclaimed property fund.
                                                                                       4
                                       Case 3:18-cv-07354-WHA Document 292 Filed 10/12/20 Page 5 of 14




                                   1        Thereafter, the parties engaged in further efforts to find the previously unfound sixteen

                                   2   class members. Four of the sixteen are now deceased. One of them had a co-borrower to

                                   3   whom the class administrator sent notice to. With respect to the other three deceased

                                   4   members, the parties could not find next of kin information. As to the twelve living members,

                                   5   ten were re-mailed notice. To date, out of the eleven notices delivered to the previously

                                   6   unfound class members or their co-borrower, only one returned as undeliverable (Schrag Decl.

                                   7   ¶ 4); (Keough Decl. ¶ 5). None have objected or opted out.

                                   8        For the remaining six unfound class members “in addition to any class member whose

                                   9   notice is later returned as undeliverable and remains unfound, and any other class member who

                                  10   does not cash his or her settlement check,” the parties propose preserving their economic

                                  11   damages award “in the unclaimed property fund for the state in which they were last known to

                                  12   reside. This payment will be remitted to the unclaimed property fund within 180 calendar days
Northern District of California
 United States District Court




                                  13   after the last stale check on a date for any settlement class member receiving monetary relief”

                                  14   (Dkt. No. 289 at 4) (citing Dkt. No. 269-2 at §V, ¶ D; Schrag Decl. at ¶ 4). Thus, these class

                                  15   members will have fully released any claims for economic damages per the settlement

                                  16   agreement.

                                  17        Moreover, Yanni has now completed all the 121 severe emotional distress claims and all

                                  18   fifteen requests for reconsideration. The entirety of the fund has now been allocated amongst

                                  19   the 121 class members. Because the deadline for filing a claim under the “severe emotional

                                  20   distress fund” had already passed and Yanni had already allocated the entire fund, the parties

                                  21   further agree and propose that the emotional distress claims of the sixteen previously unfound

                                  22   class members, “to the extent any such claims are allowed under applicable law, will not be

                                  23   released” (Dkt. No. 289 at 2).

                                  24        Since the first notices were mailed, moreover, the class administrator maintained a toll-

                                  25   free number for class members to call and obtain information as well as a website. The

                                  26   website supplied all the important court documents related to this litigation as well as up-to-

                                  27   date information about the settlement approval process (Keough Decl. ¶¶ 10, 12). Moreover,

                                  28
                                                                                       5
                                       Case 3:18-cv-07354-WHA Document 292 Filed 10/12/20 Page 6 of 14




                                   1   the website enabled class members to electronically submit their claim-form through the

                                   2   website, though class members could also do so via mail or email.

                                   3         Plaintiffs now move for final approval of the proposed class settlement, an award of

                                   4   $4,525,000 in attorney’s fees, and $335,000 in unreimbursed expenses to be paid from the

                                   5   settlement fund. The bank does not oppose (Dkt. Nos. 280, 281). This order follows full

                                   6   briefing and oral argument.

                                   7                                              ANALYSIS

                                   8         Federal Rule of Civil Procedure 23(e) provides that “[t]he claims, issues, or defenses of a

                                   9   certified class . . . may be settled . . . only with the court’s approval.” When a proposed

                                  10   settlement agreement is presented, the district court must perform two tasks: (1) direct notice in

                                  11   a reasonable manner to all class members who would be bound by the proposal, and (2)

                                  12   approve the settlement only after a hearing and on finding that the terms of the agreement are
Northern District of California
 United States District Court




                                  13   fair, reasonable, and adequate.

                                  14        1.      FINAL APPROVAL OF PROPOSED CLASS SETTLEMENT.
                                  15                A.      ADEQUACY OF NOTICE.
                                  16        The notice must be “reasonably calculated, under all the circumstances, to apprise

                                  17   interested parties of the pendency of the action and afford them an opportunity to present their

                                  18   objections.” Mullane v. Central Hanover Bank & Tr. Co., 339 U.S. 306, 314 (1950) (citations

                                  19   omitted). It must also describe “the terms of the settlement in sufficient detail to alert those

                                  20   with adverse viewpoints to investigate and to come forward and be heard.” Mendoza v. Tucson

                                  21   Sch. Dist. No. 1, 623 F.2d 1338, 1352 (9th Cir. 1980).

                                  22        The undersigned judge previously approved the form, content, and planned distribution

                                  23   of the class notice (Dkt. No. 277). As described above, the claims administrator has fulfilled

                                  24   the notice plan. Indeed, as of October 7, 2020, all but seven class members have been sent

                                  25   notice. Of those seven, four are deceased. Notice has been sent to the co-borrower of one of

                                  26   the deceased members, however. Since 98.82% of the settlement class have been sent notice,

                                  27   this order accordingly finds that notice to class members was adequate.

                                  28
                                                                                        6
                                       Case 3:18-cv-07354-WHA Document 292 Filed 10/12/20 Page 7 of 14



                                                     B.      SCOPE OF RELEASE.
                                   1
                                             The proposed settlement class is co-extensive with the class certified in January (see Dkt.
                                   2
                                       Nos. 217 at 4; 269-2 at 3). The proposed settlement agreement contains a release of claims
                                   3
                                       that exceeds the scope of the certified class claim, however. Specifically, though the Court
                                   4
                                       certified the class only as to the breach of contract claim, under the proposed settlement, class
                                   5
                                       members — as well as their spouses, children, heirs, devisees, and so forth — will release the
                                   6
                                       bank and its officers, directors, legal representatives, successors, subsidiaries, and assigns of
                                   7
                                       (Dkt. No. 269-2 at ¶¶ 32–33, 47):
                                   8
                                                     any and all claims, rights, causes of action, liabilities, actions,
                                   9
                                                     suits, damages, or demands (including Unknown Claims as defined
                                  10                 in Paragraph 47, herein), of any kind whatsoever that arise out of
                                                     or are based on the claims set forth in the Action, including claims
                                  11                 based on the subject Loan Modification Denials, damages based on
                                                     any failure to modify the Loans and/or damages based on the
                                  12                 foreclosures challenged in this Action.
Northern District of California
 United States District Court




                                  13                                           *      *        *
                                                     “Unknown Claims” means any Released Claims that Plaintiffs or
                                  14                 any Settlement Class Member does not know or suspect to exist in
                                                     his, her or its favor at the time of the release of the Released
                                  15                 Parties, and any Released Parties’ Claims that Wells Fargo does
                                                     not know or suspect to exist in his, her or its favor, which, if
                                  16                 known by him, her or it, might have affected his, her or its
                                                     settlement with and release of the Class Representatives,
                                  17                 Settlement Class Members, and Class Counsel, or might have
                                                     affected his, her or its decisions with respect to the Settlement.
                                  18

                                  19   In turn, the bank will release class members from any claims related to this litigation or
                                  20   settlement (id. at ¶ 32).
                                  21         Although the undersigned judge usually requires that a release of class claims “be limited
                                  22   only to the claims certified for class treatment” and avoid “releasing claims that ‘could have
                                  23   been brought’” (see Dkt. No. 12 at 3), the release here is anchored to “claims set forth in this
                                  24   [a]ction, including claims based on the subject [l]oan [m]odification [d]enails” (Dkt. No. 269-2
                                  25   at ¶¶ 32). The scope of the release, therefore, is tailored to the conduct at issue in this action
                                  26   — wrongful denials of loan modification — as well as the harm suffered by class members —
                                  27   damages stemming from the loss of plaintiffs’ homes. That is, with the exception of the
                                  28   intentional infliction of emotional distress claim, the damages plaintiffs alleged for the
                                                                                        7
                                        Case 3:18-cv-07354-WHA Document 292 Filed 10/12/20 Page 8 of 14




                                   1    remaining claims in the operative complaint were the same as the damages for the breach of

                                   2    contract claim in that they each relate to damages for the loss of class members’ homes.

                                   3          As to the emotional distress damages plaintiffs sought as part of their intentional

                                   4    infliction of emotional distress claim and as a component of their damages for wrongful

                                   5    foreclosure claims in California and Georgia, this order finds that the one million dollar fund

                                   6    specifically allocated for this type of harm in the proposed settlement overcomes the

                                   7    undersigned’s admonishment that the scope of the release be limited to claims that were

                                   8    certified for class treatment.

                                   9          Furthermore, as discussed above, the parties agree to revise the settlement so that the

                                  10   emotional distress claims of the sixteen class members who had not initially received notice will

                                  11   not be released. This compromise is fair given that six members of the sixteen remain unfound

                                  12   and the other ten did not have a practical opportunity to file a claim given that they received
Northern District of California
 United States District Court




                                  13   notice late in the game — and because Yanni has already allocated the entire fund.

                                  14          In sum, all class members’ economic damages claims will be released. But, as to

                                  15   emotional distress claims, the claims of all except sixteen of the class members will be released.

                                  16          Accordingly, under the circumstances of this case — only 510 class members, all but six

                                  17    of whom received notice, with only five opt-outs and zero objections, and a settlement figure

                                  18    representing 37% of plaintiffs’ projected damages — this order finds that the scope of the

                                  19    release is reasonable.

                                  20                  C.      FAIRNESS, REASONABLENESS, AND ADEQUACY OF
                                                              PROPOSED SETTLEMENT.
                                  21
                                              A district court may approve a proposed class settlement only upon finding that it is fair,
                                  22
                                        reasonable, and adequate, taking into account (1) the strength of the plaintiffs’ case; (2) the
                                  23
                                        risk, expense, complexity, and likely duration of further litigation; (3) the risk of maintaining
                                  24
                                        class action status throughout the trial; (4) the amount offered in settlement; (5) the extent of
                                  25
                                        discovery completed and the stage of the proceedings; (6) the experience and view of counsel;
                                  26
                                        (7) the presence of a governmental participant; and (8) the reaction of the class members to the
                                  27
                                        proposed settlement. FRCP 23(e); In re Online DVD-Rental Antitrust Litig., 779 F.3d 934, 944
                                  28
                                                                                         8
                                       Case 3:18-cv-07354-WHA Document 292 Filed 10/12/20 Page 9 of 14




                                   1   (9th Cir. 2015). For the following reasons, this order finds that the proposed class settlement is

                                   2   fair, reasonable, and adequate under FRCP 23(e).

                                   3         First, the settlement terms are fair, reasonable, and adequate. The settlement here will

                                   4   provide class members with a non-revisionary gross settlement fund of $18.5 million.

                                   5   According to plaintiffs’ own expert, their total damages amounted to $65 million. This amount

                                   6   represents not just lost equity, but lost usage. Because the bank had already paid fifteen

                                   7   million dollars to class members in remediation, plaintiffs’ maximum total recoverable

                                   8   damages at trial would have been $50 million (Joint Decl. ¶ 19). The proposed settlement

                                   9   figure would therefore result in an approximately 37% recovery of the maximum possible

                                  10   recoverable damages.

                                  11         This percentage of recovery represents an amount greater than those approved by other

                                  12   courts in this district involving similar claims concerning loan modifications and HAMP. See
Northern District of California
 United States District Court




                                  13   e.g., Chao v. Aurora Loan Services, 2015 WL 294823 (N.D. Cal. Jan. 21, 2015) (Judge

                                  14   Saundra Brown Armstrong) (approved a settlement representing approximately 19% of the

                                  15   claimed damages for breach of contract and UCL restitution); see also Gaudin v. Saxon

                                  16   Mortgage Sevices, Inc., 2015 WL 7454183 (N.D. Cal. Nov. 23, 2015) (Judge Jon S. Tigar)

                                  17   (approved a settlement representing approximately 13.6% of the claimed damages).

                                  18        The 37% of recovery is particularly significant given the risks involved in protracted

                                  19   litigation, trial, and appeal. For one thing, the parties sharply contested at what point in time

                                  20   the value of plaintiffs’ foreclosed homes should be appraised for purposes of calculating their

                                  21   lost equity. As plaintiffs concede, had lost equity been evaluated at the time of foreclosure, as

                                  22   the bank contended, as opposed to the time of the error, many plaintiffs were “under water”

                                  23   with their mortgages at that point because their homes were foreclosed on during the most

                                  24   recent financial crisis wherein home prices had plummeted significantly (Joint Decl. ¶ 20).

                                  25   Thus, many of the class members risked little to no recovery.

                                  26        For another, class members with Fannie/Freddie contracts faced adverse authorities from

                                  27   other districts, which found relevant language in those contracts did not require a lender to

                                  28   notify or offer a loan modification to the mortgagor as a way to cure default (Dkt No. 231 at
                                                                                        9
                                           Case 3:18-cv-07354-WHA Document 292 Filed 10/12/20 Page 10 of 14




                                   1       13–14). That subset of class members, therefore, faced the prospect of not being able to

                                   2       establish liability for breach of contract — the only certified claim. Given the avoided risks of

                                   3       surviving summary judgment and proving both liability and damages at trial, this recovery is

                                   4       reasonable.

                                   5            Second, the plan of the allocation of the settlement proceeds is fair and reasonable. The

                                   6       proposed gross settlement fund consists of $18.5 million for 510 class members. After

                                   7       subtracting the attorney’s fees, litigation expenses, and settlement administration costs, the net

                                   8       settlement fund will be placed into an “economic damages fund” and a “severe emotional

                                   9       damages fund.” One million dollars of the net settlement amount will be allocated to the latter

                                  10       fund, and the remaining funds will go into the former. As to the “economic damages fund,”

                                  11       each class member will automatically receive a check of at least $14,000 and as much as

                                  12       $119,934, based on factors that are designed to represent each member’s proportionate
Northern District of California
 United States District Court




                                  13       damages.*

                                  14            As part of its remediation efforts, the bank already paid class members an average of

                                  15       38% of the unpaid principal balance of their loans at the time of the decision error.

                                  16       Accordingly, the allocation plan uses 38% as a benchmark, and will initially provide each class

                                  17       member with the amount needed to the bring the total of their compensation — settlement

                                  18       payment together with remediation payment — to at least 38%, reduced by five percent for

                                  19       every six months of delinquency. The allocation plan, however, sets a minimum payment from

                                  20       the “economic damages fund” of $14,000. Thus, no matter how long a class member was

                                  21       delinquent, each will still receive at least $14,000. Because the bank already paid a minimum

                                  22       of ten thousand dollars in remediation to class members, each class member will have received

                                  23       at least $24,000 in compensation relating to the bank’s error.

                                  24

                                  25   *
                                         The allocation plan “recognizes that lost equity varies among [c]lass members, and some have
                                  26   already received substantial compensation from Wells Fargo for such losses. As such, the
                                       allocation plan uses the [unpaid principal balance] at the time of the error as a proxy for the value
                                  27   of the modification denied” because, in general, class members with larger unpaid balances “are
                                       more likely to have suffered more lost equity and, under [p]laintiffs’ theory, more damages as a
                                  28
                                       result of the lost modification opportunity” (Dkt. No. 269 at 7) (citing Schrag Decl. at ¶ 21).
                                                                                         10
                                       Case 3:18-cv-07354-WHA Document 292 Filed 10/12/20 Page 11 of 14




                                   1         As to the “severe emotional distress fund,” Yanni has allocated the one million dollar

                                   2   fund between the 121 class members who submitted claims. Each of the 121 members will

                                   3   receive either $6,700 or $13,400. The Court appreciates the good work of special master

                                   4   Cathy Yanni in allocating the emotional distress claims.

                                   5        Once distributions under both funds have completed, the residual funds, if any, will be

                                   6   distributed as follows: if the residual funds exceed $25,000, they will be distributed to all class

                                   7   members on a pro-rata basis in accordance with the initial distribution. If, however, there is

                                   8   less than $25,000 remaining, NeighborWorks America, a congressionally chartered, non-

                                   9   partisan, charitable organization focused on affordable housing, will receive any residual as a

                                  10   cy pres.

                                  11        Third, this settlement follows the efforts of Magistrate Judge Ryu in facilitating

                                  12   mediation between the parties. Indeed, Judge Ryu’s mediator made the $18.5 million
Northern District of California
 United States District Court




                                  13   monetary proposal during a March 3 settlement conference. The parties agreed to the amount

                                  14   two days later, and negotiated the remaining terms over the course of the next three weeks

                                  15   under Judge Ryu’s supervision. Moreover, the parties began settlement negotiations only after

                                  16   class certification (Joint Decl. ¶ 11). This background is relevant to whether or not the

                                  17   proposed settlement agreement appears to be “the product of serious, informed, non-collusive

                                  18   negotiations.” See In re Tableware Antitrust Litig., 484 F.Supp.2d 1078 1079 (N.D. Cal. Apr.

                                  19   12, 2017) (Chief Judge Vaughn Walker).

                                  20        Fourth, the class representatives and class counsel have adequately represented the class.

                                  21   The parties reached the proposed settlement after one and a half years of litigation involving

                                  22   extensive discovery, two motions to dismiss, over five submitted discovery disputes, two

                                  23   motions for class certification, motion for summary judgment, and three settlement

                                  24   conferences with Judge Ryu. Moreover, the class representatives are not seeking service

                                  25   awards.

                                  26         Having considered the applicable factors, this order finds the proposed class settlement is

                                  27   fair, reasonable, and adequate as to warrant final approval. Accordingly, final approval of the

                                  28   class settlement and plan of allocation is GRANTED.
                                                                                       11
                                       Case 3:18-cv-07354-WHA Document 292 Filed 10/12/20 Page 12 of 14



                                            2.      MOTION FOR ATTORNEY’S FEES AND COSTS.
                                   1
                                                    A.       COST AND EXPENSES.
                                   2
                                             Class counsel seek to recover from the settlement fund a total of $335,000 in litigation
                                   3
                                       costs and expenses. The largest component of these expenses is “Expert Witness Fees” in the
                                   4
                                       amount of $139,196.32. Counsel also seek reimbursement for, among other things, transcripts
                                   5
                                       ($55,487.71), lodging ($22,220.57), and travel and transportation ($36,900.81). These
                                   6
                                       expenses were all a reasonable and necessary part of the litigation, and are of a type
                                   7
                                       customarily billed to a fee-paying client. No class member objected to recovery of these costs.
                                   8
                                       The motion for reimbursement of these costs is therefore GRANTED.
                                   9
                                                    B.       ATTORNEY’S FEES.
                                  10
                                            A district court must ensure that attorney’s fees are “fair, adequate, and reasonable,” even
                                  11
                                       if the parties have entered into a settlement agreement that provides for those fees. Staton v.
                                  12
Northern District of California




                                       Boeing Co., 327 F.3d 938, 963–64 (9th Cir. 2003). “In ‘common-fund’ cases where the
 United States District Court




                                  13
                                       settlement or award creates a large fund for distribution to the class, the district court has
                                  14
                                       discretion to use either a percentage or lodestar method.” Our court of appeals has recognized
                                  15
                                       25 percent of the common fund as a benchmark award for attorney’s fees. Hanlon v. Chrysler
                                  16
                                       Corp., 150 F.3d 1011, 1029 (9th Cir. 1998). The benchmark may, however, be adjusted, or
                                  17
                                       replaced by a lodestar calculation to account for the specific circumstances of the case. See Six
                                  18
                                       Mexican Workers v. Arizona Citrus Growers, 904 F.2d 1301, 1311 (9th Cir. 1990).
                                  19
                                            Class counsel, Gibbs Law Group LLP and Paul LLP, seek $4,525,000 — or 25% of the
                                  20
                                       net settlement fund after deduction of litigation cost and expenses ($335,000) and settlement
                                  21
                                       administration costs ($65,000), representing a multiplier of 1.2 of their claimed lodestar of
                                  22
                                       $3,758,689. Notably, class counsel provides its billing charts showing that it exercised “billing
                                  23
                                       judgment” — that is, they cut “excessive, redundant, or unnecessary” billable hours — which
                                  24
                                       led to the cutting of 2,675 hours that they expended on many of the different tasks throughout
                                  25
                                       this litigation, including all the time spent briefing the first motion for class certification, which
                                  26
                                       had to be re-briefed due to counsel’s own error (see Joint Decl. ¶¶ 31–32, 66, 74–75). Thus,
                                  27

                                  28
                                                                                        12
                                       Case 3:18-cv-07354-WHA Document 292 Filed 10/12/20 Page 13 of 14




                                   1   the stated lodestar above represents $1.4 million less than what would have otherwise been the

                                   2   lodestar amount.

                                   3         As class counsel’s motion for attorney’s fees explains, they undoubtedly worked hard on

                                   4   this suit. For instance, class counsel responded to over fifty discovery requests on behalf of

                                   5   named plaintiffs; reviewed over 200,000 pages of documents; took seven depositions in Iowa,

                                   6   Oregon, Minnesota, North Carolina, and California; and defended sixteen named plaintiffs and

                                   7   eighteen absent class members in depositions taken by the bank (Joint Decl. ¶¶ 7–8, 74).

                                   8         Their representation, however, was not without hiccups. Indeed, due to their snafu at

                                   9   class certification, the undersigned had to order re-briefing, which led to protracted litigation

                                  10   and costs. On the other hand, as class certification later proved, the litigation carried

                                  11   substantial risk for counsel proceeding on a contingent-fee basis, as only the breach of contract

                                  12   claim was certified, which was a claim a prior order initially dismissed but counsel was able to
Northern District of California
 United States District Court




                                  13   revive through discovery and motion practice.

                                  14         Moreover, as stated previously in this order, class counsel negotiated a settlement figure

                                  15   which brings significant relief to each class member compared to similar settlements in this

                                  16   district. The requested award of $4,525,000 (25% of the net settlement fund after payment of

                                  17   expenses) representing a lodestar multiplier of 1.2 is thus reasonable here. The motion for

                                  18   attorney’s fees is accordingly GRANTED.

                                  19                                            CONCLUSION

                                  20         Accordingly, it is hereby ordered as follows:

                                  21         1.     The notice of settlement, as well as the manner in which it was sent to class

                                  22   members, fairly and adequately described the proposed class settlement, the manner in which

                                  23   class members could object to or participate in the settlement, and the manner in which class

                                  24   members could opt out of the class; was the best notice practicable under the circumstances

                                  25   was valid, due, and sufficient notice to class members; and complied fully with the Federal

                                  26   Rules of Civil Procedure, due process, and all other applicable laws. A full and fair

                                  27   opportunity has been afforded to class members to participate in the proceedings convened to

                                  28   determine whether the proposed class settlement should be given final approval. Accordingly,
                                                                                       13
                                        Case 3:18-cv-07354-WHA Document 292 Filed 10/12/20 Page 14 of 14




                                   1    the undersigned hereby determines that all class members who did not exclude themselves

                                   2    from the settlement by filing a timely request for exclusion are bound by this settlement order.

                                   3    The emotional distress claims of the sixteen class members who remain either unfound or who

                                   4    received late notice, however, are not barred.

                                   5          2.     The undersigned also finds that the proposed class settlement is fair, reasonable,

                                   6    and adequate as to the class, plaintiffs, and defendant; that it is the product of good faith, arms-

                                   7    length negotiations between the parties; and that the settlement is consistent with public policy

                                   8    and fully complies with all applicable provisions of law. The settlement and plan of allocation

                                   9    is therefore APPROVED.

                                  10          3.     Having considered class counsel’s motion for attorney’s fees and reimbursement

                                  11    of expenses, the undersigned hereby awards class counsel attorney’s fees of $4,525,000. Half

                                  12    of this amount shall be paid after the “effective date” as defined in the settlement agreement.
Northern District of California
 United States District Court




                                  13    The other half shall be paid when class counsel certify that all funds have been properly

                                  14    distributed and the file can be completely closed.

                                  15          4.     Class counsel shall also receive $335,000 as reimbursement for their litigation

                                  16    expenses, to be paid from the settlement fund.

                                  17          5.     The motions (see Dkt. Nos. 285, 288) to file the class list under seal are DENIED.

                                  18    The names and the cities they reside in should be public. Their contact information and

                                  19    addresses can be redacted, however.

                                  20

                                  21         IT IS SO ORDERED.

                                  22

                                  23   Dated: October 12, 2020.

                                  24

                                  25
                                                                                                 WILLIAM ALSUP
                                  26                                                             UNITED STATES DISTRICT JUDGE
                                  27

                                  28
                                                                                         14
